DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (1, 19, 20) and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. US 10,853,675 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature of the instant claimed invention is recited the claim of the patent. Since the word “comprising” in the claims of the Instant Application does not preclude further limitation of the claim of the patent, the claims of the instant Application are obvious in view of the claim of the patent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application No. PCT/CN2017/096957, and PCT/CN2018/084526 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-20 do not receive benefit of the earlier Application above. Specifically, the following recitations in the claims do not have support in the prior applications: “wherein, in response to the scheduled distraction action. .” in claims 1, 2 and 4-20 in PCT/CN2017/096957 and “the at least one of: a yawning state, a number of yawns, yawning duration, or a yawning frequency” of claim 3 in PCT/CN2018/084526.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0046298 A1 to DeRuyck et al (hereinafter ‘DeRuyck’).
Regarding claim 1, DeRuyck discloses a driving state monitoring method (Para [0003], real-time digital mapping of driver movement during operation of the vehicle), comprising: detecting state of a driver on a driver image (Para [0050], wherein using the digital mapping and audio, a driver distraction event is detected 408, as the driver state); and outputting a driving state monitoring result of a driver and/or performing intelligent driving control based on a result of the driver state detection (Para [0050], wherein in response to detecting the driver distraction event, and alert response, as the intelligent driving control, such as a message, is communicated 410, such as within the vehicle cab and/or to a remote system.); wherein the driver state detection comprises at least one of: driver fatigue state detection, driver distraction state detection, or driver scheduled distraction action detection (Para [0037], wherein using this data to identify various types of driver behaviors including fatigue-related behaviors and active behaviors including interaction by the driver with a device, such as an electronic device, e.g., cellphone, tablet, laptop computer, ebook reader, or a non-electronic device, such as a book, magazine, or newspaper).
Regarding claim 2, DeRuyck discloses wherein the performing driver fatigue state detection on a driver image comprises: detecting at least part of a face region of the driver in the driver image (Para [0043], wherein some portions of driver behavior detection, such as motion detection, image processing) to obtain state information of the at least part of the face region, the state information of the at least part of the face region comprising at least one of: eye open/closed state information or mouth open/closed state information (Para [0060], wherein training images can be developed for a myriad of head orientations indicative of distracted driving. Other training images can be developed for different eye (e.g., squinting or closed) and mouth positions (e.g., yawning) that are indicative of distracted driving.); obtaining a parameter value of an index (Fig. 10, parameter 1002, and index W1, and Fig. 14, step 1430, time parameter within the index Yes/No or 0/1) for representing a driver fatigue state based on the state information of the at least part of the face region within a period of time (Para [0087], wherein FIG. 14 is a flow diagram illustrating a process of detecting and responding to fatigue/sleep-related driver behaviors using a data fusion approach in accordance with various embodiments. Driver facial movements are captured 1410 by the driver movement sensor and analyzed 1420 for eyelid positions and movements. If eyelids remain closed 1430 for period of time greater than a threshold period,); and determining a result of the driver fatigue state detection based on the parameter value of the index for representing the driver fatigue state (Fig. 14, step 1485).
 Regarding claim 3, DeRuyck discloses wherein the index for representing the driver fatigue state comprises at least one of: an eye closure degree or a yawning degree; wherein the parameter value of the eye closure degree comprises at least one of: a number of eye closures, an eye closure frequency, eye closure duration, eye closure amplitude, a number of eye semi-closures, or an eye semi-closure frequency; or the parameter value of the yawning degree comprises at least one of: a yawning state, a number of yawns, yawning duration, or a yawning frequency (Para [0085], wherein the driver behavior detector may be configured so that a driver behavior is identified based on a combination of several different types of movements that occur over a period of time. In contrast, some driver behaviors may be detected by a single movement, e.g., eyes closed continuously for a relatively short time can indicate that the driver has fallen asleep).
Regarding claim 4, DeRuyck discloses wherein the detecting comprises performing at least one of face orientation or gaze direction detection on the driver in the driver image to obtain at least one of face orientation information or gaze direction information (Para [0093], wherein the system checks for 1540 one or more of head rotation, eye position, eye movements and/or gaze direction); determining a parameter value of an index for representing a driver distraction state based on at least one of the face orientation information or the gaze direction information (Para [0079], wherein FIG. 13 is a flow diagram illustrating a method of identifying driver behaviors in accordance with various embodiments. Detected driver movements are continuously or periodically analyzed 1310 for evidence of one or more driver behavior events of interest. Evidence of a driver behavior event of interest in driver motion data or images can include, for example, driver movements that show an electronic device in view of, or being held by, the driver and driver positions and/or movements involving interaction with the electronic device. The driver movements may be head movements, e.g., head rotation downward or toward an electronic device, facial movements, gaze direction, e.g., eyes looking away from the road and/or toward the electronic device,  . . .) within a period of time (Para [0074, wherein the system may optionally be configured to measure 1206 the time period of each detected driver behavior event), the index for representing the driver distraction state comprises at least one of: a face orientation deviation degree or a gaze deviation degree (Para [0093], Figs 15, wherein determining if the driver is using a device based on head rotation, eye position, eye movements and/or gaze direction may be implemented, for example, using template or model comparison techniques or a data fusion technique with weighting factors and/or confidence coefficients as previously discussed, See Fig. 10 weight factors as index values 0 or 1); and determining a result of the driver distraction state detection based on the parameter value of the index for representing the driver distraction state (Para [0070], wherein the system 1000 shown in FIG. 10 accepts a number of data inputs from disparate sources in order to produce a determination of driver behavior with enhanced accuracy. In the embodiment shown in FIG. 10, a driver behavior detector 208 is coupled to a driver behavior memory 320 and receives input data from a summer 1015.); wherein the parameter value of the face orientation deviation degree comprises at least one of a number of head turns, head turning duration, or a head turning frequency; or the parameter value of the gaze deviation degree comprises at least one of a gaze direction deviation angle, gaze direction deviation duration, or a gaze direction deviation frequency (Para [0088], wherein if head position/nodding is detected 1463 at a value greater than a threshold rate, then the head position/nodding indicator is set to 1 and the weighting coefficient is applied).
Regarding claim 14, DeRuyck discloses wherein the outputting comprises: determining a driving state level according to a preset condition that a result of the driver fatigue state detection, a result of the driver distraction state detection, and a result of the driver scheduled distraction action detection satisfy (Para [0065], wherein a determination is made as to whether the detected driver behavior is acceptable or unacceptable 810, as satisfying. If acceptable, a first profile or model 820 is updated with the currently detected driver behavior, to refine the first profile or model 820. For example, the first profile or model 820 includes a number of different acceptable behavior templates or models, such as AB1, AB2, . . . ABn.) corresponds to acceptable or unacceptable behavior. As the satisfying); and using the determined driving state level as the driving state monitoring result (para [0065], wherein each of the templates or models have an associated state, AS1, AS2, . . . ASn, as the state level, of indicating how many updates have been made to each template or model).
Regarding claim 15, DeRuyck discloses the method further comprising: performing a control operation corresponding to the driving state monitoring result (Para [0083], wherein system may take action 1380, as the control, to mitigate the driver behavior, e.g. generate an alert, send a message, change vehicle operation, etc); in response to determining that the determined driving state monitoring result satisfies a predetermined prompting/warning condition, outputting prompting/warning information corresponding to the predetermined prompting/warning condition (Para [0077], wherein some driver behavior events, as predetermined warning conditions, result in dangerous conditions that require immediate feedback. For these types of events, the system may generate 1220 an alert, as warning, such as one or more of an auditory, visual, or haptic alert.); and/or in response to determining that the determined driving state monitoring result satisfies a predetermined driving mode switching condition, switching a driving mode to an automatic driving mode (Para [0077], wherein in some embodiments, the system may change 1224 vehicle operation, for example, by . . . initiating autopilot).
Regarding claim 19, DeRuyck discloses a driving state monitoring apparatus (Fig. 2, Apparatus 200), comprising: a processor (Fig. 2, computer 205); and a memory storing instructions, the instructions when executed by the processor, cause the processor to perform operations (Para [0045] and Fig. 2, wherein the onboard system includes a memory, which may be integral or coupled to a processor of the onboard computer 205, can store firmware, executable software), the operations comprising: performing driver state detection on a driver image (Para [0050], wherein using the digital mapping and audio, a driver distraction event is detected 408, as the driver state); and performing at least one of: outputting a driving state monitoring result of a driver based on a result of the driver state detection or performing intelligent driving control based on the result of the driver state detection (Para [0050], wherein in response to detecting the driver distraction event, and alert response, as the intelligent driving control, such as a message, is communicated 410, such as within the vehicle cab and/or to a remote system.); wherein the driver state detection comprises at least one of: driver fatigue state detection, driver distraction state detection, or driver scheduled distraction action detection (Para [0037], wherein using this data to identify various types of driver behaviors including fatigue-related behaviors and active behaviors including interaction by the driver with a device, such as an electronic device, e.g., cellphone, tablet, laptop computer, ebook reader, or a non-electronic device, such as a book, magazine, or newspaper).
Regarding claim 20, DeRuyck discloses a non-transitory computer readable storage medium having a computer program stored thereon, wherein the computer program when executed by a processor, causes the processor to perform operations (Para [0045] and Fig. 2, wherein the onboard system includes a memory, which may be integral or coupled to a processor of the onboard computer 205, can store firmware, executable software), the operations comprising: performing driver state detection on a driver image (Para [0050], wherein using the digital mapping and audio, a driver distraction event is detected 408, as the driver state); and performing at least one of: outputting a driving state monitoring result of a driver based on a result of the driver state detection or performing intelligent driving control based on the result of the driver state detection (Para [0050], wherein in response to detecting the driver distraction event, and alert response, as the intelligent driving control, such as a message, is communicated 410, such as within the vehicle cab and/or to a remote system.); wherein the driver state detection comprises at least one of: driver fatigue state detection, driver distraction state detection, or driver scheduled distraction action detection (Para [0037], wherein using this data to identify various types of driver behaviors including fatigue-related behaviors and active behaviors including interaction by the driver with a device, such as an electronic device, e.g., cellphone, tablet, laptop computer, ebook reader, or a non-electronic device, such as a book, magazine, or newspaper).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190370578 A1 to MENG et al (hereinafter ‘MENG’).
Regrading Claim 1, MENG discloses a driving state monitoring method (Para [0047], wherein performing user state detection based on the face image; ), comprising: detecting a state of a driver on a driver image (Para [0266], wherein acquire a face image of a user currently requesting to use a vehicle); and outputting a driving state monitoring result of the driver and/or performing an intelligent driving, based on the detected state control (Para [0080], wherein executing a control operation corresponding to the result of the user state detection); wherein the detecting comprises driver fatigue state detection (Para [0049], wherein the user state detection includes any one or more of: user fatigue state detection, user distraction state detection, and user's predetermined distraction action detection.)
Regrading Claim 2, MENG discloses wherein the driver fatigue state detection comprises: detecting at least part of a face region of the driver in the driver image to obtain state information of the at least part of the face region (Para [0328], wherein detect at least part of a face region of the face image to obtain state information of the at least part of the face region), the state information of the at least part of the face region comprising at least one of: eye open/closed state information or mouth open/closed state information (Para [0329], wherein the at least part of the face region may include at least one of a user's eye region, a user's mouth region, and a user's entire face region. The state information of the at least part of the face region may include any one or more of: eye open/closed state information and mouth open/closed state information.); obtaining a parameter value of an index for representing a driver fatigue state based on the state information of the at least part of the face region within a period of time (Para [0335], wherein Acquire a parameter value of an index for representing a user fatigue state according to the state information of the at least part of the face region within a period of time); and determining a result of the driver fatigue state detection based on the parameter value of the index for representing the driver fatigue state (Para [0338], wherein determine the result of the user fatigue state detection according to the parameter value of the index for representing the user fatigue state.).
Regrading Claim 3, MENG discloses wherein the index for representing the driver fatigue state comprises at least one of: an eye closure degree or a yawning degree (Para [0336], wherein In some optional examples, the index for representing the user fatigue state for example may include, but is not limited to, any one or more of: an eye closure degree and a yawning degree); the parameter value of the eye closure degree comprises at least one of: a number of eye closures, an eye closure frequency, eye closure duration, eye closure amplitude, a number of eye semi-closures, or an eye semi-closure frequency; and the parameter value of the yawning degree comprises at least one of a yawning state, a number of yawns, yawning duration, or a yawning frequency (Para [0337], wherein the parameter value of the eye closure degree, for example, may include, but is not limited to, any one or more of: the number of eye closures, eye closure frequency, eye closure duration, eye closure amplitude, the number of eye semi-closures, and eye semi-closure frequency; and/or the parameter value of the yawning degree, for example, may include, but is not limited to, any one or more of: a yawning state, the number of yawns, yawning duration, and yawning frequency.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over DeRuyck in view of US 2013/0073114 A1 to Nemat-Nasser; et al (hereinafter ‘Nemat-Nasser’).
Regarding claim 16, DeRuyck discloses the method further comprising: performing facial recognition on the driver image; and performing authentication control based on a result of the facial recognition (Para [0080], wherein the system may confirm driver identity, as authentication, prior to accessing the driver history, e.g., by facial recognition based on the images captured by the RGB camera of the driver movement system or other camera in the cab if available.). DeRuyck does not specifically disclose wherein the performing facial recognition on the driver image comprises: performing face detection on the driver image via a neural network, and performing feature extraction on the detected face to obtain a face feature; performing face matching between the face feature and face feature templates in a database. Nemat-Nasser discloses wherein the performing facial recognition on the driver image comprises: performing face detection on the driver image via a sixth neural network, and performing feature extraction on the detected face to obtain a face feature (Para [0022], wherein in 404, the face of the driver is detected in the image. Various face detection and/or location algorithms can be used to detect the presence and/or location of the driver's face within the image. For example, the detection algorithm can be based on a face template, on a deformable feature template, on a skin color model, and/or on a neural network.); performing face matching between the face feature and face feature templates in a database (Para [0031], wherein the camera section 12 detects the contours and the features of the driver's face from the images and compares them to those of each registered driver's face, and wherein Para [0026], wherein in 412, face data are used to identify the driver. In various embodiments, the face data are compared with previously-collected face data of identified drivers.). DeRuyck and Nemat-Nasser are combinable because they both disclose driver monitoring system. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the performing face detection on the driver image via a neural network, and performing feature extraction on the detected face to obtain a face feature; performing face matching between the face feature and face feature templates in a database, of Nemat-Nasser’s method with DeRuyk’s, in order to establish log of the identified driver and his associated driving data (Para [0030]).
Regarding claim 17, in the combination of DeRuyck and Nemat-Nasser, Nemat-Nasser further discloses in response to a face feature template matching the face feature exists in the database, outputting identity information corresponding to the face feature template matching the face feature (Para [0026], wherein a similarity score between the face data of the target driver and that of an identified driver is sufficiently high, the driver is identified), outputting identity information corresponding to the face feature template matching the face feature (Para [0030], wherein the identified driver is associated with driving data. For example, the face data are used to identify the driver, and the identified driver is associated with driving data (e.g., driving event data)), or in response to no face feature template matching the face feature existing in the database (Para [0033], wherein in the event that it has been determined that the driver has changed, in 710 it is indicated that the identified driver has changed), prompt the driver to register (Para [0031], wherein the images with acceptable quality scores (e.g., where the quality score is above a threshold) are used for face data generation, driver identification, registration, as registering a drive, and/or transmission to a remote server).
Regarding claim 18, in the combination of DeRuyck and Nemat-Nasser, Nemat-Nasser further discloses the method further comprising: in response to receiving a registration request from the driver, performing face detection on the collected driver image (Para [0029], wherein using the face data to identify the driver includes transmitting the face data to a remote server via for example a wireless communications link for driver identification, authentication, and/or registration.) via the neural network, and performing feature extraction on the detected face to obtain a face feature (Para [0022], wherein various face detection and/or location algorithms can be used to detect the presence and/or location of the driver's face within the image. For example, the detection algorithm can be based on a face template, on a deformable feature template, on a skin color model, and/or on a neural network); establishing user information of the driver in the database by using the face feature as the face feature template of the driver (Para [0015], wherein face data can be used to identify the driver by comparing to face data stored in a database or by employing a model of faces, as template), the user information comprising the face feature template of the driver and the identity information inputted by the driver (Para [0027], wherein ace data is continuously collected from one or more vehicles, and added to a database. Driver identification is performed using a process in which multiple sets of face data are determined to belong to the same driver,); and storing the driving state monitoring result in the user information of the driver in the database (Para [0015], wherein the face data are analyzed to identify the driver and associate the driver with captured event data, as the driving state, stored or transferred during driving.).

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art or the prior art of record specifically, DeRuyck, Nemat-Nasser and US 2016/0101784 A1 to Olson et al, does not disclose:
. . . . performing a target object detection corresponding to the scheduled distraction action on the driver image to obtain a detection frame for a target object; and determining whether the scheduled distraction action occurs based on the detection frame for the target object, wherein the scheduled distraction action comprises at least one of: a smoking action, a drinking action, an eating action, a phone call action, or an entertainment action, of claim 5 combined with other features and elements of the claim;
Claim 6 depends from an allowable base claim and is thus allowable itself;
. . . . wherein the preset target object comprising: hands, mouth, eyes, or a target item; and the target item comprising at least one of following types: containers, foods, or electronic devices, of claim 7 combined with other features and elements of the claim;
. . . . wherein the detection result of the scheduled distraction action comprising one of: no eating action/drinking action/phone call action/entertainment action occurs, the eating action occurs, the drinking action occurs, the phone call action occurs, or the entertainment action occurs, of claim 8 combined with other features and elements of the claim;
. . . . wherein the determining a detection result of the scheduled distraction action based on the detection frame for the preset target object comprises: . . . of claim 9 combined with other features and elements of the claim;
Claims 10-13 depend from an allowable base claim and are thus allowable themselves.

The alternative claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art or the prior art of record specifically, DeRuyck, Nemat-Nasser and US 2016/0101784 A1 to Olson et al, does not disclose:
. . . . performing a preset target object detection corresponding to the scheduled distraction action on the driver image via a neural network to obtain a detection frame for a preset target object; and determining a detection result of the scheduled distraction action based on the detection frame for the preset target object, of claims 1, 19 and 20 combined with other features and elements of the claims;
Claims 2-18 depend from an allowable base claim and are thus allowable themselves.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662